EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests  a first reset transistor having a source connected to a gate of the transfer transistor, and a second reset transistor selectively coupling the photosensor to a supply voltage via the transfer transistor and the storage region, wherein the imager is configured to: determine a value of light intensity to which the pixel will be exposed during a frame time, individually assign a brightness value to the pixel based, at least in part, on the determined value of light intensity, and reset first charge accumulated on the pixel during the frame time by activating the second reset transistor and the transfer transistor at a timing associated with the assigned brightness value, in combination with the rest of the limitations of the claim.
Regarding claim 15, no prior art could be located that teaches or fairly suggests  a first reset transistor having a source connected to a gate of the transfer transistor, and a second reset transistor selectively coupling the photosensor to a supply voltage via the transfer transistor and the storage region, wherein: the imager is configured to: reset first charge accumulated on the pixel during a frame time by activating the second reset transistor and the transfer transistor at a timing associated with a brightness value assigned to the pixel, after resetting the first charge, accumulate second charge on the pixel for a time period during the frame time, and transfer, at the end of the frame time, the second charge to the storage region; and the brightness value is individually assigned to the pixel based, at least in part, on a value of light intensity to which the pixel will be exposed during the frame time, in combination with the rest of the limitations of the claim.
Regarding claim 18, no prior art could be located that teaches or fairly suggests a first reset transistor having a source connected to a gate of the transfer transistor, and a second reset transistor selectively coupling the photosensor to a supply voltage via the transfer transistor and the storage region, the method comprising: determining a value of light intensity to which the pixel will be exposed during a frame time; based, at least in part, on the determined value of light intensity, individually assigning a brightness value to the pixel; and resetting charge accumulated on the pixel during the frame time by activating the second reset transistor and the transfer transistor at a timing associated with the assigned brightness value, in combination with the rest of the limitations of the claim.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697